Citation Nr: 1101045	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-16 057	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a left hand 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to March 1965.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a January 2005 rating action that denied service 
connection for residuals of a left hand infection on the grounds 
that new and material evidence to reopen the claim had not been 
received.

In March 2006, the Veteran testified at a hearing before a 
decision review officer at the RO.

In June 2007, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decision of August 2007, the Board reopened the claim for 
service connection for residuals of a left hand infection on 
basis of new and material evidence, and remanded the issue of 
service connection on the merits to the RO for further 
development of the evidence and for due process development.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran was treated for a left hand infection in 
service, chronic residual disability is not currently objectively 
demonstrated.  




CONCLUSION OF LAW

The criteria for service connection for residuals of a left hand 
infection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

A November 2004 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in claim, and what was needed to establish entitlement to the 
underlying claim for service connection on the merits.  
Thereafter, he was afforded opportunities to respond.  The Board 
thus finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information and 
evidence.  

Additionally, that 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  The 
letter further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 
November 2004 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the November 2004 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran before the January 2005 rating action on 
appeal.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a 
service connection claim (veteran status, the existence of a 
disability, a connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the veteran's status and the 
degree of disability are not at issue, and he was furnished 
notice pertaining to the effective date information in a March 
2006 RO letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, to include obtaining all available service and post-
service medical records up to 2009. Transcripts of the veteran's 
RO and Board hearings, as well as a copy of the December 2000 
Social Security Administration (SSA) decision awarding the 
Veteran disability benefits, together with medical records 
underlying that determination, have been associated with the 
claims folder and considered in adjudicating this claim.  The 
Veteran was afforded comprehensive VA examinations in November 
2004, July 2005, and June 2009.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted above, 
that has not been obtained.  The record also presents no basis 
for further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.     
  
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he currently suffers from chronic 
residuals of an inservice left hand infection, and he gave 
testimony to that effect at the March 2006 RO and June 2007 Board 
hearings.  In this regard, the Board notes that the Veteran is 
service connected for a left palm scar, and that the issue on 
appeal pertains to left hand disability other than such scar.

A review of the service medical records discloses that the 
Veteran was hospitalized in early May 1963 with a 6-day history 
of the spontaneous onset of heat, pain, & swelling in the left 
hand.  There was no history of hand injury.  The impression was 
cellulitis.  During his hospital course, the Veteran underwent 
incision and drainage of purulent material from a webspace 
abscess of the left hand.  He was discharged to duty in late May 
in good condition.  The diagnosis was abscess without 
lymphangitis, left hand organism undetermined.

In October 1964, the Veteran was seen after he fell and caught 
himself with his left hand.  He was treated for a small abrasion 
of the hand.

On February 1965 separation examination, the Veteran denied a 
history of bone, joint, or other deformity; neuritis; and nervous 
trouble of any sort.  The examiner noted 1963 hospital treatment 
for an infected left hand.  Current examination of the upper 
extremities was normal.

Post service, on December 1970 examination, T. B., M.D., noted a 
history of surgery for a left hand infection in service.  Current 
examination showed full range of motion of the left shoulder, 
elbow, and wrist joint, and a firm hand grasp.  There was no 
evidence of any muscular disturbance, and the reflex pattern was 
normal.  Neurological examination showed no evidence of any motor 
or sensory system dysfunction.

On December 1976 VA examination, the Veteran gave a history of a 
left hand blister during basic training on parallel bars in 
service, for which he was surgically treated for an infection, 
with no residuals since that time.  Current examination of the 
left hand showed full range of motion, grip, and extension, and 
full range of motion of all fingers, including flexion and 
extension.  Left hand X-rays revealed intact bony and articular 
structures.  The diagnosis was residuals of an infected left hand 
by history.

During September 2000 hospitalization at the Henry Ford Hospital, 
the Veteran gave a 37-year history of left arm numbness since an 
inservice injury.  Current examination of the left hand showed no 
thenar atrophy.  Grip strength was equal bilaterally, and left-
side muscle strength was 5/5.  The assessment was left hand 
numbness, possible neuropathy or neuroma.  

On November 2000 examination by S. C., M.D., the Veteran gave a 
history of left hand surgery after an injury 37 years ago.  He 
currently complained of left arm numbness.  On examination, left 
hand grip strength was decreased, and there was decreased left 
upper extremity sensation.  Muscle tone was fair.  There was full 
range of motion of the left wrist and fingers of the left hand.

In December 2000, the SSA found the Veteran disabled from 
September 2000 due to psychiatric and cardiovascular 
disabilities.

On June 2001 VA outpatient neurological evaluation, the Veteran 
gave a history of a left hand and arm infection in service in 
1963.  He currently complained of decreased strength, numbness, 
pain, and dropping objects.  Current examination showed slow left 
upper extremity range of motion, and decreased left grip 
strength.  The impression was left upper extremity symptoms 
without reliable objective signs of dysfunction.  The examining 
physician noted that it was difficult to evaluate effort-
dependent portions of the strength examination, and that the 
Veteran was seeking disability compensation.

On VA occupational therapy evaluation subsequently that month, 
the Veteran complained of left arm numbness and "freezing up" 
of the left upper extremity.  On examination, left upper 
extremity range of motion was within normal limits.  Opposition 
and fine motor function of the left hand was intact.  Tests of 
hand function, strength, and coordination were inconsistent.  On 
sensation testing, the left upper extremity was intact to light 
touch, deep pressure, temperature, touch localization, and 
proprioception, and the Veteran was intact with all functional 
tasks.  The assessment was inability to form conclusions of 
accurate left upper extremity performance capacity secondary to 
inconsistencies during evaluation.  The veteran's negative 
behaviors also hindered the accuracy of the evaluation.

On August 2001 VA occupational therapy evaluation, left upper 
extremity range of motion was within normal limits, and 
opposition and fine motor function of the left hand was intact.  
Sensation and left hand function were intact.

On February 2004 VA occupational therapy evaluation, the Veteran 
complained of left arm spasms when lifting heavy objects, and 
left hand and elbow numbness.  Examination showed decreased left 
hand grip strength and pinch.  When seen again in April, left 
upper extremity sensation was intact, except impaired in the left 
middle, ring, and little fingers.  Left hand grip strength, 
pinch, and coordination were within normal limits.  In early May, 
the Veteran reported increased comfort and decreased left hand 
spasms following occupational therapy.  In late May, he 
complained of left arm pain, cramping, and spasms.  On 
examination, left hand grip, pinch, and coordination were within 
normal limits.  Left upper extremity motor and sensory conduction 
studies ruled-out carpal tunnel syndrome (CTS), ulnar nerve 
entrapment, and peripheral neuropathy.  The Veteran refused a 
needle electromyographic (EMG) test.

On November 2004 VA examination, the Veteran gave a history of a 
left upper extremity infection and surgical treatment in service.  
He currently complained of left forearm pain, weakness, 
stiffness, and swelling.  Current examination of the left forearm 
showed no erythema, ecchymosis, or tenderness to palpation.  
There was no evidence of infection, and no guarding with 
palpation, redness, heat, or abnormal movements.  No pain was 
elicited with wrist and elbow range of motion testing.  All 
nerves were intact on motor and sensory testing, and there was no 
atrophy.  Left forearm and wrist X-rays revealed no evidence of 
fracture, soft tissue swelling, osteomyelitis, degenerative 
arthritis, subluxation, or dislocation.  The impression was 
status post left forearm infection with residual chronic pain by 
history.

Left upper extremity strength was 5/5 on May 2005 VA outpatient 
examination.

On July 2005 VA orthopedic examination, the Veteran complained of 
left arm numbness and left hand locking at times.  He gave a 
history of a left hand injury during physical training in service 
in 1963, followed by incision and drainage of an infection.  On 
current examination, the left hand looked normal, without 
deformity, swelling, atrophy, or tenderness.  Sensation was 
normal and grip strong (5/5).  The fingers had a normal shape, 
without any tenderness, and finger movements were full.  The left 
upper limb was normal, without any atrophy of the arm or forearm 
muscles.  Muscle tone was good.  Range of motion of the left 
shoulder, elbow, and wrist was all full, without any complaints, 
and power was satisfactory.  Radial pulses were palpable, and 
there was no evidence of CTS.  Left hand and shoulder X-rays were 
normal.  The diagnosis was no current left arm residual 
infection, weakness, or other type of pathology.  The examining 
physician opined that it was as likely as not that the Veteran 
had an inservice left hand infection followed by cellulitis, 
which was treated in service, and the cellulitis resolved.

On neurological examination, the Veteran complained of left 
forearm spasms and numbness, and left arm and hand pain.  Current 
examination showed normal strength of all muscle groups, and tone 
and coordination were intact.  Reflexes were symmetric, and 
sensory examination was intact.  EMG motor and sensory conduction 
studies revealed normal median and ulnar nerves.  The diagnosis 
was no neurologic disability.

Left upper extremity strength was 5/5 on VA outpatient 
examinations in May 2006, February and May 2007, and June 2008.

On June 2009 VA examination, a physician reviewed the veteran's 
claims folder including service medical records showing a May 
1963 incision and drainage procedure of the left hand 2nd 
webspace for an abscess and cellulitis.  The Veteran complained 
of left arm dysfunction with muscle cramping, spasm, pain, 
weakness, numbness, and a left hand locking sensation.  The 
examiner noted that no subsequent examination documented any 
residual left hand deficit, including June 2001 VA examination 
and May 2004 and July 2005 nerve conduction studies.  Current 
examination showed full left arm range of motion.  Left upper 
extremity reflexes were present and symmetric, and muscle tone 
was normal and symmetric.  There was no evidence of muscle 
atrophy, and bilateral forearm circumferences were equal.  There 
was give-way during strength testing on the left at every joint, 
including grip strength, but strength on the left appeared normal 
when the Veteran was distracted.  Movement was smooth, without 
evidence of appendicular ataxia.  There was subjective decrease 
to touch, pin, temperature, and vibration over the entire left 
arm and trunk.  The physician opined that the Veteran had no left 
hand and upper extremity neurological disability, as there was no 
objective evidence of any left arm or hand disability; and that 
the abnormalities found were nonphysiologic - either functional 
or fictitious.  
     
As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent evidence consisting of numerous 
post-service medical records from 1970 to 2009 does not show the 
existence of chronic residuals of a left hand infection for which 
service connection is sought (and hence, no evidence of a nexus 
between any such disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West,  155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As noted above, the most recent VA examiner in June 2009 
opined that the Veteran had no left hand and upper extremity 
neurological disability, as there was no objective evidence of 
any left arm or hand disability.  In the absence of current 
medical evidence of chronic residuals of a left hand infection, 
the Board finds that service connection is not warranted. 

In addition to the medical evidence, the Board has considered the 
veteran's testimony and assertions; however, such does not 
provide any basis for allowance of the claim.  While the Veteran 
may believe that he currently has chronic residuals of a left 
hand infection that is related to his military service, there is 
no medical support for such contentions.  The Board emphasizes 
that the appellant is competent to offer evidence as to facts 
within his personal knowledge, such as his own symptoms.  
However, medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant simply 
is not competent to render an opinion on such medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski,      2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)     (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for residuals of a left hand infection must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a left hand infection is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


